*646
ORDER

PER CURIAM.
Rodney Crockett appeals the denial of his Rule 29.15 motion in which he sought to vacate his convictions for possession of a controlled substance with the intent to distribute and drug trafficking in the second degree. In his motion for postconviction relief, Crockett charged his attorney with ineffective assistance for failing to call an alibi witness. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. We affirm the circuit court’s decision pursuant to Rule 84.16(b).